Citation Nr: 0018557	
Decision Date: 07/14/00    Archive Date: 07/14/00

DOCKET NO.  98-14 254A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Albany, New 
York


THE ISSUE

Entitlement to reimbursement for unauthorized medical 
expenses associated with the veteran's private 
hospitalization at Albany Medical Center Hospital, Albany, 
New York, for the period from August 16, 1997, to August 19, 
1997.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1956 to March 
1965.

This matter arises from a decision of the Department of 
Veterans Affairs (VA) Medical Center in Albany, New York, 
which denied the issue on appeal and comes before the Board 
of Veterans' Appeals (Board) from the VA Regional Office (RO) 
in New York, New York.  


REMAND

After a review of the record, it is the opinion of the Board 
that additional development of the evidence should be 
accomplished prior to further consideration of the veteran's 
claim of entitlement to reimbursement for the cost of 
unauthorized medical services associated with the veteran's 
private hospitalization at Albany Medical Center Hospital, 
Albany, New York, for the period from August 16, 1997, to 
August 19, 1997.  Initially, the Board notes that it has 
found the veteran's claim to be "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991). That is, the 
Board finds that he has presented a claim which is plausible.  

In the present case, the veteran was provided emergency 
surgery and treatment for an abdominal aortic aneurysm at the 
Albany Medical Center Hospital for the period from August 16, 
1997, to August 19, 1997.  The veteran is rated totally 
disabled due to service-connected conversion reaction.  He 
contends that on August 16, 1997, he was taken by ambulance 
to Albany Medical Center Hospital despite his request to be 
taken the VA medical facility, and that he reported his 
unauthorized treatment to the VA medical center within 72 
hours of its occurrence, in keeping with the law.  The record 
contains a statement from the Emergency Medical Services 
Department (EMS) that transported the veteran to the private 
medical facility stating that the veteran's medical situation 
on August 16, 1997, made him a high priority patient and that 
their policy in emergency surgery situations is to transport 
patients to the Albany Medical Center Hospital where surgical 
facilities are always available without a wait.  

The VA Medical Center denied the veteran's claim of 
entitlement to reimbursement; however, there is no evidence 
from the VA facility addressing the facilities ability to 
provide the veteran the same emergency treatment provided at 
the Albany Medical Center Hospital, the availability of 
surgical space, or the time frame in which the necessary 
surgery could have been accomplished.  In addition, the 
record does not include the treatment records from the Albany 
Medical Center Hospital for the period form August 16, 1997, 
to August 19, 1997, nor does it include the VA medical center 
treatment records for the period prior to the emergency 
treatment.  Additionally, the Board notes that there is no 
indication in the record as to the proximity of the Albany 
Medical Center and the VA Medical Center to each other.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Therefore, in order to fully and fairly adjudicate this 
claim, the case is REMANDED to the originating agency for the 
following development:

1.  The originating agency should contact 
the veteran and request that he obtain 
copies of his treatment records from the 
Albany Medical Center Hospital, Albany, 
New York, for the period from August 16, 
1997, to August 19, 1997.  If the veteran 
prefers that the VA obtain these records, 
he should submit a signed authorization 
for the release of private medical 
records so that they can do so.

2.  The originating agency should also 
obtain copies of the veteran's treatment 
records at the VA Medical Center in 
Albany, New York, from August 1996, and 
the VA Medical Center's Medical 
Administrative Services file pertaining 
to the veteran's claim for reimbursement.

3.  Upon completion of the above and 
association of any newly obtained 
evidence with the claims file, it should 
be determined where the nearest VA or 
federal medical facility that could have 
provided the veteran the medical care 
which he needed, including immediate 
surgery for an abdominal aortic aneurysm, 
was located in relation to the Albany 
Medical Center Hospital, and whether the 
identified facility had space available 
to provide the veteran such care at the 
time of his private hospital admission.  
If it is determined that immediate 
surgery was not required or this 
procedure could not have been 
accomplished in the same timeframe as 
provided by the Albany Medical Center 
Hospital on August 16, 1997, a medical 
opinion should be obtained to ascertain 
whether or not the delay would have been 
harmful to the veteran. All of this 
information should be added to the 
appellate record.

4.  The originating agency should provide 
a statement as to the proximity of the VA 
Medical Center in Albany, New York to the 
Albany Medical Center Hospital, in 
Albany, New York.

5.  Then, following completion of the 
above action, the medical center should 
again review the veteran's claim of 
entitlement to reimbursement of 
unauthorized private medical services for 
the period from August 16, 1997, to 
August 19, 1997.  If the benefit sought 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto 
with additional argument and/or evidence.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




